DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on April 15, 2021, and April 26, 2021, is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) has/have been considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 8-12, and 15-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 7, 8-10, 12, 14, 15-17 and 19 of U.S. Patent No. 11,449,841 in view of U.S. Patent No. 6,464,134 to Page.
Per Claims 1, 8, and 15: Claims 1, 8, and 15 recite subject matter recited in claims 1, 8, and 15 in the ‘841 Patent.  However, the difference between the pending claims 1, 8, and 15 and the patented claims 1, 8, and 15 is that the claims here recite dispensing the cash and the claims in the ‘841 Patent recite transferring the money into an account.  This deficiency is cured by Page (see 4:58-61: Upon receipt of a verification signal, personnel at the site of the cashing terminal would be authorized to redeem the check in terms of allowing its deposit, or exchanging it for cash.).
Per Claims 2, 9, and 16: Claims 2, 9, and 16 recite subject matter recited in claims 2, 9, and 16 in the ‘841 Patent.
Per Claims 3, 10, and 17: Claims 3, 10, and 17 recite subject matter recited in claims 3, 10, and 17 in the ‘841 Patent.
Per Claims 4, 11, and 18: Claims 4, 11, and 18 recite subject matter recited in claims 5, 12, and 19 in the ‘841 Patent.
Per Claims 5, 12, and 19: Claims 5, 12, and 19 recite subject matter recited in claims 7 and 14 in the ‘841 Patent.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6-11, 13-18, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas without significantly more.  There are two criteria for subject matter eligibility.  The first is that the claimed invention must be to one of the four statutory categories, i.e., a process, machine, manufacture, or composition of matter.  See MPEP 2106(I).  Second, the claimed invention also must qualify as patent-eligible subject matter, i.e., the claim must not be directed to a judicial exception unless the claim as a whole includes additional limitations amounting to significantly more than the exception.  See MPEP 2106(I).  Here, claims 1-4 and 6-7 are directed towards a machine, claims 8-11 and 13-14 are directed towards a process, and claims 15-18 and 20 are directed towards a manufacture.  Therefore, the analysis proceeds to determine whether the claims recite abstract ideas.
Per Claim 1: Claim 1, as a whole, is directed towards the abstract idea of verifying information on a check in order to cash out the amount at an ATM.  In particular, the claim recites storing various first check data.  The system then receives a request to cash out money in the amount listed on the check.  The system receives second check and scans the check to extract various data.  The two sets of check data are compared and if the two sets match, then the system dispenses the cash.  In other words, the claim recites Certain Methods of Organizing Human Activities recognized as reciting abstract ideas.  More specifically, the following underlined claim elements recite abstract ideas while the non-underlined claim elements recite additional elements according to MPEP 2106.04(a).
a memory operable to store a first image of an AR document when the AR document is generated, wherein: the first image of the AR document is represented as a digital image in a view of a camera in three-dimensional space; and the first image of the AR document displays a first set of features comprising at least one of a first string representing a name of a sender, a second string representing a name of a receiver, a first number representing an amount of the AR document, and a second number representing a serial number; and 
a processor, operably coupled with the memory, and configured to: 
receive a request to realize the AR document by dispensing cash equal to the amount; 
receive a second image of the AR document from a computing device associated with the receiver; 
scan the second image of the AR document to extract a second set of features from the second image of the AR document, wherein the second set of features comprises at least one of a third string representing the name of the sender, a fourth string representing the name of the receiver, a third number representing the amount, a fourth number representing the serial number; 
compare the second image of the AR document with the first image of the AR document; 
determine whether the second image of the AR document corresponds to the first image of the AR document; and 
in response to determining that the second image of the AR document corresponds to the first image of the AR document, dispense cash equal to the amount for the receiver.
Because the claim recites abstract ideas, the analysis proceeds to determine whether the claim recites additional elements that recite a practical application of the abstract ideas.  According to MPEP 2106.04(d), additional elements that recite an instruction to apply the abstract ideas using a computer, that recite insignificant extra-solution activities, or that generally link the use of the abstract ideas to a particular technological environment or field of use are not indicative of a practical application.  Here, the additional elements of a memory storing various augmented reality data, a processor, and augmented reality checks generally link the use of the abstract ideas to a particular technological environment, i.e., augmented reality technology.  Therefore, the claim as a whole fails to recite a practical application of the abstract ideas.
The analysis then proceeds to determine whether the additional elements, when considered individually and in combination, recite significantly more than the abstract ideas.   According to MPEP 2106.05, additional elements that recite an instructions to apply the abstract ideas using a computer, that recite insignificant extra-solution activities, that generally link the use of the abstract ideas to a particular technological environment or field of use, or that recite well-understood, routine, and conventional activities are not indicative of reciting significantly more than the abstract ideas.  Claim elements previously considered to recite insignificant extra-solution activities are reevaluated at this step to determine whether they recite well-understood, routine, and conventional activities.  Such findings must be supported by the evidentiary requirements set forth in the Berkheimer Memo.  Here, as noted above, the additional elements of a memory storing various augmented reality data, a processor, and augmented reality checks generally link the use of the abstract ideas to a particular technological environment, i.e., augmented reality technology.  Therefore, the additional claim elements, when considered individually and in combination, fail to recite significantly more than the abstract ideas.
Accordingly, claim 1 is rejected as being directed towards patent ineligible subject matter.

Per Claim 8: Claim 8 recites abstract subject matter similar to that discussed above in connection with claim 1, and does so in the context of a process.  However, claim 8 fails to recite any additional elements not already considered in connection with claim 1.
Accordingly, claim 8 is rejected as being directed towards patent ineligible subject matter.

Per Claim 15: Claim 15 recites abstract subject matter similar to that discussed above in connection with claim 1, and does so in the context of a non-transitory medium.  However, claim 15 fails to recite any additional elements not already considered in connection with claim 1.
Accordingly, claim 15 is rejected as being directed towards patent ineligible subject matter.

Per Claims 2-4, 6-7, 9-11, 13-14, 16-18, and 20: Claims 2-4, 6-7, 9-11, 13-14, 16-18, and 20 have also been analyzed for subject matter eligibility.  However, the subject matter of these claims also fails to recite patent eligible subject matter for the following reasons:
Claims 2, 9, and 16 recites additional details of the computing device associated with the receiver, which generally links the use of the abstract ideas to a particular technological environment.
Claims 3, 10, and 17 recite the abstract ideas of comparing data to determine if they match, determining whether more than threshold percentage of matches is exceeded, and if so, determine that the documents are the same, which is both a Mental Process as well as a Certain Method of Organizing Human Activities.
Claims 4, 11, and 18 recite the abstract idea of keeping track of whether a check has been redeemed, which is a Certain Method of Organizing Human Activities.
Claims 6 and 13 recite the abstract idea of verifying a PIN number, which is a Certain Method of Organizing Human Activities.
Claims 7, 14, and 20 recite the abstract idea of transferring money into an account of a receiver, which is a Certain Method of Organizing Human Activities.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 4, 7-9, 11, 14-16, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,464,134 to Page in view of U.S. Patent Pub. No. 2020/0380521 to Navarro et al.
Per Claim 1: Page discloses:
An Augmented Reality (AR)-enabled Automated Teller Machine (ATM), comprising: (see Page at 1:7-13: This invention relates to a system and method for verifying the authenticity of a bank check at the time the check is presented for deposit or cashing, by comparing both the account data and the individualized payee data appearing on the face of the check with account data and individualized payee data added to the check, at the time the check was issued.)
a memory operable to store a [[first image of an AR]] document when the [[AR]] document is generated, wherein: (see Page at 4:7-12: The processing center includes sufficient processing and computer facilities to accomplish at least initial or temporary storage of the first set of data for later processing in a manner which will assure the absence of check fraud, as will be explained in greater detail hereinafter.)
the [[first image of the AR]] document displays a first set of features comprising at least one of a first string representing a name of a sender, a second string representing a name of a receiver, a first number representing an amount of the [[AR]] document, and a second number representing a serial number; and (see Page at 6:66-7:2: Such pre-printed account data normally includes the payor's account number, a bank routing number and check number, as well as other possible information.  See also 7:16-18: Preferably, the payee data includes at least the name or other identification of the payee and/or the dollar amount or value of the check.)
a processor, operably coupled with the memory, and configured to: (see Page at 4:7-12: The processing center includes sufficient processing and computer facilities to accomplish at least initial or temporary storage of the first set of data for later processing in a manner which will assure the absence of check fraud, as will be explained in greater detail hereinafter.)
receive a request to realize the [[AR]] document by dispensing cash equal to the amount; (see Page at 9:20-25: Subsequently, the bank check is presented for redemption at a cashing site such as a bank, check cashing agency, retail establishment, etc. where at least one cashing terminal 14 is preferably located. Of course, a manual calling in of the data, if present in a manually readable form on the check, to the processing center can also be accomplished.)
receive a second [[image of the AR]] document from a computing device associated with the receiver; (see Page at 9:20-25: Subsequently, the bank check is presented for redemption at a cashing site such as a bank, check cashing agency, retail establishment, etc. where at least one cashing terminal 14 is preferably located. Of course, a manual calling in of the data, if present in a manually readable form on the check, to the processing center can also be accomplished.)
scan the [[second image of the AR]] document to extract a second set of features from the [[second image of the AR document]], wherein the second set of features comprises at least one of a third string representing the name of the sender, a fourth string representing the name of the receiver, a third number representing the amount, a fourth number representing the serial number; (see Page at 9:25-37: Preferably, however, when the check is presented as at 52, the account data appearing on the face thereof is optically scanned or otherwise electronically read or manually entered, so as to input such data into the processing and storage facility of the cashing terminal 14. The individualized payee data appearing on the presented check is also input either using keyboard 36, as at 56 or using the second scanner assembly 34. The integration into the processing facilities of the cashing terminal 14, of both the account data and the individualized payee data, which appears on the face of the presented bank check, thereby serves to define and establish what may be termed a second set of data.)
compare the second [[image of the AR]] document with the first [[image of the AR]] document; (see Page at 9:37-44: The second set of data is received as at 60 at the processing center 12, wherein the CPU 24 of the processing center 12 serves to access the previously stored first set of data and directly compare as at 62, the content thereof with the second set of data received from the cashing terminal 14.)
determine whether the second [[image of the AR]] document corresponds to the first [[image of the AR]] document; and (see Page at 9:48-51: The comparison as at 62 of first and second sets of data associated with any one bank check will result in the CPU 24 generating either a verification signal 64′ or a non-verification signal ″ as at 64. The generation of a verification signal 64′ will result when a positive comparison is made to the extent that the content of the first and second sets of data identically correspond.)
in response to determining that the second [[image of the AR]] document corresponds to the first [[image of the AR]] document, dispense cash equal to the amount for the receiver. (see Page at 4:58-61: Upon receipt of a verification signal, personnel at the site of the cashing terminal would be authorized to redeem the check in terms of allowing its deposit, or exchanging it for cash.)
However, Page fails to disclose that the check data is represented as an augmented reality image.  Navarro, an analogous art of representing checks in augmented reality, discloses:
the first image of the AR document is represented as a digital image in a view of a camera in three-dimensional space; and (see Navarro at ¶ 94: Meanwhile, the rear of the mobile computing device 100, which includes the camera 104, is directed at the example printed collateral 600 so as to allow the mobile computing device 100 to capture an image of a portion of the surrounding environment including the example printed collateral 600. The printed collateral 600 has then been replaced by the mobile computing device 100 in the image with the example negotiable instrument 700 to yield the view presented in the presentation 800.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Page so that the check is represented as an augmented-reality document as disclosed in Navarro as it is one of a known number of ways to represent check data in the prior art.

Per Claim 8: Claim 8 recites subject matter similar to that discussed above in connection with claim 1, and does so in the context of a process which Page discloses (see Title: System and method for verifying the authenticity of a check and authorizing payment thereof)

Per Claim 15: Claim 15 recites subject matter similar to that discussed above in connection with claim 1, and does so in the context of a manufacture which Page discloses (see 4:7-12: The processing center includes sufficient processing and computer facilities to accomplish at least initial or temporary storage of the first set of data for later processing in a manner which will assure the absence of check fraud, as will be explained in greater detail hereinafter.)

Per Claims 2, 9, and 16: The combination of Page and Navarro discloses the subject matter of claims 1, 8, and 15, from which claims 2, 9, and 16 depend, respectively.  However, Page fails to disclose, but Navarro discloses:
wherein the computing device comprises at least one of a mobile phone, a laptop, a desktop computer, and a smartwatch. (see Navarro at ¶ 127: As best shown in FIG. 17A, an augmented reality device 1700 may be formed using a kit consisting of a frame 1710 and a smartphone 1720.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Page so that the customer uses a mobile phone as disclosed in Navarro.  One of ordinary skill in the art would have been motivated to do so to as it is one of a number of known options to render augmented reality images.

Per Claims 4, 11, and 18: The combination of Page and Navarro discloses the subject matter of claims 1, 8, and 15, from which claims 4, 11, and 18 depend, respectively.  Page further discloses:
the memory is further configured to store a flag parameter indicating whether the AR document is realized, such that when the AR document is not realized, the flag parameter is set to an activated state, and when the AR document is realized, the flag parameter is set to a deactivated state; and (see Page at 9:65-10:8: Subsequent to the comparison as at 62, the CPU 24 will generate either the verification signal 64′ or a non-verification signal 64″ which will be communicated as at 66 to the cashing terminal 14 and received as at 68. The generated verification signal 64′ will be displayed at 14′ on the cashing terminal 14 and the personnel there will have an authorization of payment as at 70 resulting in redemption of the check as at 72. If a non-verification signal is generated as at 64″, such non-verification signal is communicated as at 66 to the cashing terminal 14 and payment or redemption of the presented check as at 74 will be prevented.)
the processor is further configured to, in response to dispensing cash equal to the amount, set the flag parameter to the deactivated state. (see Page at 9:65-10:8: Subsequent to the comparison as at 62, the CPU 24 will generate either the verification signal 64′ or a non-verification signal 64″ which will be communicated as at 66 to the cashing terminal 14 and received as at 68. The generated verification signal 64′ will be displayed at 14′ on the cashing terminal 14 and the personnel there will have an authorization of payment as at 70 resulting in redemption of the check as at 72. If a non-verification signal is generated as at 64″, such non-verification signal is communicated as at 66 to the cashing terminal 14 and payment or redemption of the presented check as at 74 will be prevented.)

Per Claims 7, 14, and 20: The combination of Page and Navarro discloses the subject matter of claims 1, 8, and 15, from which claims 7, 14, and 20 depend, respectively.  Page further discloses:
wherein the processor is further configured to, in response to determining that the second image of the AR document corresponds to the first image of the AR document, transfer the amount into an account associated with the receiver. (see Page at 9:65-10:8: Subsequent to the comparison as at 62, the CPU 24 will generate either the verification signal 64′ or a non-verification signal 64″ which will be communicated as at 66 to the cashing terminal 14 and received as at 68. The generated verification signal 64′ will be displayed at 14′ on the cashing terminal 14 and the personnel there will have an authorization of payment as at 70 resulting in redemption of the check as at 72. If a non-verification signal is generated as at 64″, such non-verification signal is communicated as at 66 to the cashing terminal 14 and payment or redemption of the presented check as at 74 will be prevented.)

Claim(s) 3, 10, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Page and Navarro as applied to claims 1, 8, and 15 above, and further in view of U.S. Patent No. 6,243,501 to Jamali.
Per Claims 3, 10, and 17: The combination of Page and Navarro discloses the subject matter of claims 1, 8, and 15, from which claims 3, 10, and 17 depend.  Page further discloses:
for at least one feature from the second set of features: comparing the feature with a corresponding feature from the first set of features; and (see Page at 9:48-54: The comparison as at 62 of first and second sets of data associated with any one bank check will result in the CPU 24 generating either a verification signal 64′ or a non-verification signal ″ as at 64. The generation of a verification signal 64′ will result when a positive comparison is made to the extent that the content of the first and second sets of data identically correspond.)
determining whether the feature corresponds to the corresponding feature; (see Page at 9:48-54: The comparison as at 62 of first and second sets of data associated with any one bank check will result in the CPU 24 generating either a verification signal 64′ or a non-verification signal ″ as at 64. The generation of a verification signal 64′ will result when a positive comparison is made to the extent that the content of the first and second sets of data identically correspond.)
However, the combination of Page and Navarro fails to disclose, but Jamali, an analogous art of determining whether documents match, discloses:
determining whether more than a threshold percentage of the second set of features correspond to corresponding features from the first set of features; and (see Jamali at 6:27-44: If there are no more regions within the document 50 or the system determined 316 that the region comparison was not within the user-defined tolerance, the system determines 328 whether the percentage of matching regions is greater than a threshold. The percentage is determined by dividing the number of regions which match as given by the counter by the total number of regions in the inputted document 50, and multiplying by one hundred. The threshold is a user or system-defined value which determines the percentage of regions in the inputted document 50 which must match regions in a class 54 prior to the inputted document 50 being considered a member of that class 54. For example, a user 240 may determine that 100 per cent of the regions in the inputted document 50 must match the regions in the class 54 prior to being considered a member of the class 54. Or, a user 240 may be more tolerant and decide that only 80 per cent of the regions have to match.)
in response to determining that more than the threshold percentage of the second set of features correspond to the corresponding features from the first set of features, determining that the second image of the AR document corresponds to the first image of the AR document. (see Jamali at Abstract: In one embodiment, attributes of the input document (50) are compared to the documents (56) belonging to the matched class (54) which are already on the system. If the system determines that the input document (50) matches one of the existing images (56), the user (240) is alerted that the input document (50) already exists in the system.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Page and Navarro to determine that an AR document, such as a check, matches a second AR document to a sufficient degree using the techniques disclosed in Jamali.  One of ordinary skill in the art would have been motivated to do so to provide users flexibility in how closely documents must match to deposit funds via check.

Claim(s) 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Page and Navarro as applied to claims 1 and 8 above, and further in view of U.S. Patent No. 11,410,194 to Goetz et al.
Per Claims 6 and 13: The combination of Page and Navarro discloses the subject matter of claims 1 and 8, from which claims 6 and 13 depend, respectively.  However, the combination of Page and Navarro fails to disclose, but Goetz, an analogous art of secured transactions, discloses:
wherein the processor receives the request to realize the AR document, in response to verifying a pin number associated with an account of the receiver. (see Goetz at 7:27-31: The authentication passcode may be a one-time passcode (OTP), a bar code, a QR code, a PIN, a time-encoded passcode, or any other suitable passcode capable of authenticating the cash withdrawal at the ATM 106.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Page so that a user must input a PIN to deposit a check using the techniques disclosed in Goetz.  One of ordinary skill in the art would have been motivated to do so to increase the security of the transaction.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent No. 9,779,392 discloses a negotiable instrument data publish and subscribe framework, whereby financial institutions may exchange negotiable instrument deposit data and/or validation information within the publish and subscribe framework. In one embodiment, the PS-PLATFORM may register a financial institution as a subscriber and provide financial transaction information to the financial institution based on the subscription.
U.S. Patent No. 8,332,329 discloses methods and systems for virtual checking are described. A virtual check is created by a payor's device and then sent to the payee's device. The payee can be another mobile device. The virtual check has many of the same features as a regular, paper check plus additional features only available in digital form. In an example, the data can be encrypted by either the banks key or the payor's key. Further encryption can occur between the payor's device and the payee's device, which can connect on a peer-to-peer network. The check can be an image with tag data. In an example, data can be encoded into the image itself. The virtual check can include populated data that cannot be changed by the payee. In an example, the virtual check application of the payee can automatically perform a funds availability check.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILESH B KHATRI whose telephone number is (571)270-7083. The examiner can normally be reached 8:30 AM - 5:30 PM Monday-Friday, alternating Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NILESH B KHATRI/Examiner, Art Unit 3685